Citation Nr: 0335086	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-43 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism, to 
include as secondary to PTSD.  

3.  Entitlement to service connection for liver disease, to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case back to the RO for additional 
development in October 1998.  The development was partially 
completed, and pursuant to a decision dated in September 
2002, the Board denied the veteran's claim for service 
connection for peripheral neuropathy, claimed as secondary to 
exposure to herbicide agents.  The Board determined that the 
above-captioned issues involving entitlement to service 
connection for PTSD, alcoholism, and liver disease, secondary 
to PTSD, required additional development.  

Accordingly, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002), which was to have been 
codified at 38 C.F.R. § 19.9(a)(2), the Board sought to 
undertake development itself with respect to the issues of 
entitlement to service connection for PTSD, alcoholism, and 
liver disease.  As will be discussed in greater detail below, 
the requested development appears to have been partially 
completed, and the case has been returned to the Board for 
adjudication.  On further review of the case, however, 
additional evidentiary development is necessary.  


REMAND

The veteran contends that he incurred PTSD as a result of 
traumatic experiences he encountered while serving in the 
Republic of Vietnam during the Vietnam War era.  In addition, 
he maintains that he incurred alcoholism and subsequent liver 
disease as a result of his PTSD.  Accordingly, he asserts 
that service connection is warranted for PTSD, alcoholism, 
and liver disease.  

As noted, following receipt of the veteran's timely appeal, 
the Board determined that additional evidentiary development 
was necessary and pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), ( to have been 
codified at 38 C.F.R. § 19.9(a)(2), the Board undertook to 
conduct further development internally in December 2002.  
Pursuant to the Board's internal development memorandum, 
clinical treatment records from the VA Medical Centers 
(VAMCs) in Little Rock, Arkansas, and Muskogee, Oklahoma, 
pertaining to treatment for PTSD alcoholism, and liver 
disease dating from September 1998 to the present were to be 
obtained and associated with the claims file.  In addition, 
the veteran was directed to identify any other health-care 
providers who had rendered treatment for the above-captioned 
disorders dating from September 1968, and any such clinical 
treatment records not then of record were to have been 
obtained and associated with the veteran's claims file.  The 
National Personnel Records Center (NPRC) was to have been 
contacted, and morning reports from the 135th Heavy Equipment 
Maintenance Company stationed at Cam Ranh Bay, dating from 
August 1967 to September 1968 were to have been obtained and 
associated with the claims file.  

It appears from a review of the record that the clinical 
treatment records referred to above were obtained.  The 
morning reports from the 135th Heavy Equipment Maintenance 
Company (HEM) do not appear to have been sought, however.  

In any event, since the time that the evidentiary development 
was undertaken, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

In light of the above, the Board finds that additional 
evidentiary development is necessary in order to properly 
adjudicate the veteran's claims for service connection.  
After ensuring that all appropriate notice and duty to assist 
provisions as set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107), have been met, the RO should obtain and associate with 
the claims file any pertinent clinical treatment records 
dating from November 2002 to the present time.  The RO should 
then seek to obtain morning reports from the 135th HEM 
Company dating from August 1967 to September 1968 from NPRC 
or other appropriate agency.  If the veteran's assertions 
regarding the deaths of his alleged comrades, Morris and 
Whitehouse, are confirmed, he should be afforded a VA rating 
examination to determine whether or not he currently has PTSD 
related to his active service.  If PTSD related to service is 
diagnosed, then the rating examiner should be requested to 
state whether or not the veteran currently suffers from 
alcoholism and/or liver disease as a result of such PTSD.  
The RO should ensure that all material contained in temporary 
folders is properly associated with the veteran's permanent 
claims file.  When such development has been completed, the 
veteran's claims should be readjudicated.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed PTSD, 
alcoholism, and liver disease dating from 
November 2002 to the present.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any such records the 
veteran has identified.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The RO should contact the Director of 
the National Personnel Records Center 
(NPRC), ATTN: NCPMR-O, 9700 Page Avenue, 
St. Louis, Missouri 63132, or other 
appropriate agency, and obtain morning 
reports from the 135th Heavy Equipment 
Maintenance Company, dating from August 
1967 to September 1968.  If no such 
records can be found, or if they are 
otherwise unavailable, the RO should 
obtain specific confirmation of such 
fact.  

3.  In the event that morning reports 
have been located which confirm the 
veteran's purported stressors, 
particularly concerning the deaths of his 
alleged comrades, he should be scheduled 
to undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine if he 
currently has PTSD, and if so, if such is 
related to any of his confirmed 
stressors.  If the veteran's alleged 
stressors have not been or otherwise 
cannot be confirmed, the examination need 
not be scheduled.  The veteran's claims 
file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner 
should review the pertinent medical 
evidence contained in the veteran's 
claims file, to include contemporaneous 
clinical treatment records and reports of 
previous VA rating examinations.  After 
conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner is 
requested to indicate whether or not the 
veteran currently has PTSD as a result of 
any confirmed stressor.  The examiner 
should be advised that any such 
discussion must be limited to stressors 
that have been confirmed and not involve 
discussions of uncorroborated events 
related solely by the veteran.  If PTSD 
is not found, the examiner should so 
state.  If PTSD related to the veteran's 
confirmed stressors is diagnosed, the 
examiner is requested to indicate whether 
or not the veteran subsequently developed 
alcoholism as a result of PTSD, and if he 
then developed liver disease as a later 
result of the alcoholism.  If not, the 
examiner should so state.  The examiner 
is requested to offer a complete 
rationale for any opinions offered, and 
is requested to reconcile any opinions 
offered with any other relevant findings 
of record.  

4.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issues of 
entitlement to service connection for 
PTSD, alcoholism secondary to PTSD, and 
for liver disease, also claimed as 
secondary to PTSD and/or alcoholism, on 
the basis of all available evidence.  If 
the benefits sought are not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case setting forth all 
relevant statutes and regulations 
governing the issues remaining on appeal.  
The veteran and his service 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




